Citation Nr: 1428865	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  12-21 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Washington, DC


THE ISSUE

Entitlement to waiver of recovery of an overpayment of disability compensation benefits in the calculated amount of $4,530.27, to include the question of whether the overpayment was properly created.






ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel








INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975.  

This matter originally came before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2010 decision by the Committee on Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's request for waiver of the recovery of an overpayment of disability compensation benefits, in the calculated amount of $4,530.27.  In November 2010, the Committee confirmed its denial of the Veteran's request for a waiver.  

In January 2014, the Board remanded this case for further evidentiary development and due process consideration.  After completion of this development by the Agency of Original Jurisdiction (AOJ), a supplemental statement of the case (SSOC) was issued in February 2014, and the case has been returned to the Board for further appellate consideration.  

The Board has reviewed the Veteran's physical claims file, as well as the Veteran's electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.  

The Board notes that review of the record discloses that the majority of the assessed indebtedness in question has been recouped.  Nevertheless, in accordance with Franklin v. Brown, 5 Vet. App. 190 (1993), the Board will consider whether waiver of the overpayment in the calculated amount of $4,530.27 is in order.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  




REMAND

Unfortunately, a remand is required in this case.  Although further delay is regrettable, the Board finds that additional development is needed to adjudicate the issue on appeal.  

As noted above, in January 2014, the Board remanded the case for due process consideration.  Significantly, the Board noted that, through his various statements, the Veteran had raised the issue of the validity of the assessed overpayment.  As such, the Board found that further action was needed to determine whether the creation of the debt at issue was proper and, if so, the correct amount was needed prior to further appellate consideration.  Consequently, the Board found that if the debt was determined to be valid, an audit in the record showing how the debt was calculated and indicating the amount of any repayments should be done and sent to the Veteran.  

The RO was also directed to send the Veteran a supplemental statement of the case (SSOC), which contains a full and complete discussion of whether the overpayment of VA benefits from April 29, 2001 to July 19, 2010 for $4530.27 was properly created.  The Board stated that the SSOC should include discussion of the events that led to the creation of the overpayments and an explanation of the amounts of the indebtedness assessed against the Veteran.  

Unfortunately, the RO has not yet addressed the issue of the validity of the debt as was requested in the January 2014 Board remand.  Specifically, while an audit was conducted in February 2014 showing that the Veteran owed $4,530.27, most of which had been recouped, the issue of validity of the debt was never addressed.  The SSOC simply stated that the debt was correctly established; there was no discussion of the events that led to the creation of the debt.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand was necessary because the Veteran's medical examination was inadequate, and because of the RO's failure to follow the Board's directives in a prior remand.  The Court further held that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Id.   In view of the RO's failure to follow the directives in the January 2014 Remand, the Board concludes that additional development of the record is required prior to appellate disposition.  

Under the circumstances of this case, the Board has no recourse but to REMAND the case to the RO via the AMC for the following actions:

1.  The RO should request that the Veteran complete an updated VA Form 20-5655, Financial Status Report, listing his monthly income, monthly expenses, assets, and debts.  The Veteran should be asked to provide supporting documentation with the completed form.  

2.  Thereafter, the RO should readjudicate the preliminary issue of whether the overpayment of benefits was properly created (i.e. the validity of the debt), including whether the amount of the overpayment ($4,530.27) is proper.  See 38 C.F.R. § 1.911(c) (1) (2013); see also VAOPGCPREC 6-98.  

3.  If the determination remains adverse to the Veteran, he should be furnished a supplemental statement of the case (SSOC) containing a full and complete discussion of whether the overpayment of VA compensation benefits was properly created.  Specifically, the SSOC should include discussion of the events that led to the creation of the overpayment and an explanation of the amount of the indebtedness assessed against the Veteran.  He should be afforded the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



